Susan L Brown
canner ee

From: Paul Tecklenburg

Sent: Friday, February 07, 2020 3:17 PM

To: Chris McCool Brooklyn O'Shea

Ce: Susan L Brown; 1467.03 Moran Envl

Subject: Barnett Discovery

Attachments: 2020-01-10 RULE 11 LTR TO MCCOOL & OSHEA. pdf

Chris and Brook,

Please see the attached letter sent in January. | really do not want to bother Judge Norton with this; can you send some
discovery responses and the VA medical release?

Paul F. Tecklenburg
Tecklenburg & Jenkins, LLC
PO Box 20667

Charleston, SC 29413

Street Address:
1819 Meeting Street Road, Suite 150
Charleston, SC 29405

Direct Dial: 843-377-4252
Fax: 843-534-2629
Email: pft@tecklaw.net

Web Page: www.tecklaw.net

This e-mail and all attachments are CONFIDENTIAL and intended SOLELY for the recipients as identified in the "To", "Cc"
and "Bcc" lines of this e-mail. If you are not an intended recipient, your receipt of this e-mail and its attachments is the
result of an inadvertent disclosure or unauthorized transmittal. Sender reserves and asserts all rights to confidentiality,
including all privileges which may apply. If you have not executed a fee contract or an engagement letter, this firm does
NOT represent you as your attorney, no duties are intended or created by this communication, and you should NOT rely
on the contents of this e-mail and attachments for legal advice. Clients of this firm should NOT forward, copy or
otherwise provide the contents of this e-mail and attachments to others. This email should not be forwarded to other
persons without the permission of the sender. If you have received this communication and you are not an intended
recipient, NOTIFY the sender and DELETE it from your system. All rights of the sender for violations of the confidentiality
and privileges applicable to this e-mail and any attachments are expressly reserved.
